Title: To Benjamin Franklin from Jérôme-Joseph Geoffroy de Limon, 6 May 1784
From: Limon, Jérôme-Joseph Geoffroy
To: Franklin, Benjamin



Paris rue du fauxbourg St. honoréprés la rue St. charle, le 6 may 1784.

M. de Limon a l’honneur de faire mille complimens a Monsieur le Docteur franklin et de lui envoyer un boete et un paquet qu’il

a trouvé pour lui dans une caisse qu’il vient de recevoir de M. B. Vaughan. Si M de Limon ne partoit pas demain matin pour aller passer huit jours a la campagne il auroit eu l’honneur d’aller lui porter lui-même ces effets et de profiter de cette occasion de rendre ses hommages à un grand homme qui fait autant d’honneur a son Siécle qu’a son pays
 
Notation: Limon 6 Mars 1784—
